ORDER

PER CURIAM.
Defendant Johnnie Little appeals the judgment of conviction for first degree murder, Section 565.020, RSMo 1994, first degree robbery, Section 569.020, RSMo 1994, and armed criminal action, Section 571.015, RSMo 1994. We have reviewed the briefs of the parties and the record on appeal and find no error of law. An extended opinion would serve no jurisprudential purpose. We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 30.25(b).